833 F.2d 1004Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James H. GILBERT, Plaintiff-Appellant,v.Barry BACH, individually and as partner of Smith, Somerville& Case, Phillips P. O'Shaughnessy, individually and aspartner of Smith, Somerville & Case, Smith, Somerville &Case, a partnership;  Bill J. Sparks, individually and asPresident of United Laboratories of America, Inc., JohnForbes, individually and as Vice President of UnitedLaboratories of America, Inc., and United Laboratories ofAmerica, Inc. a Texas Corporation, Defendant-Appellee.James H. GILBERT, Plaintiff-Appellant,v.Barry BACH, individually and as partner of Smith, Somerville& Case, Phillips P. O'Shaughnessy, individually and aspartner of Smith, Somerville & Case, Smith, Somerville &Case, a partnership, Bill J. Sparks, individually and asPresident of United Laboratories of America, Inc., JohnForbes, individually and as Vice President of UnitedLaboratories of America, Inc., and United Laboratories ofAmerica, Inc. a Texas Corporation, Defendant-Appellee.
Nos. 86-2192, 87-2003.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 30, 1987.Decided:  Nov. 9, 1987.

James H. Gilbert, appellant pro se.
James M. Kramon, Phillip Melton Andrews, Kramon & Graham, Pa., for appellees.
PER CURIAM:


1
A review of the record discloses that these appeals from the district court's orders (i) granting summary judgment to four defendants and (ii) dismissing two defendants for lack of personal jurisdiction are without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Gilbert v. Bach, C/A No. 85-3114 (D.Md., Oct. 30, 1986;  Dec. 4, 1986).


2
AFFIRMED.